State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 31, 2014                     105679
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK,
                     Respondent,
      v                                     MEMORANDUM AND ORDER

TIMOTHY J. WREN,
                     Appellant.
________________________________


Calendar Date:   May 30, 2014

Before:   Stein, J.P., McCarthy, Egan Jr., Lynch and Clark, JJ.

                             __________


     Teresa C. Mulliken, Harpersfield, for appellant.

      Richard D. Northrup Jr., District Attorney, Delhi (John L.
Hubbard of counsel), for respondent.

                             __________


McCarthy, J.

      Appeal from a judgment of the County Court of Delaware
County (Becker, J.), rendered January 28, 2013, convicting
defendant upon his plea of guilty of the crimes of grand larceny
in the third degree and committing a fraudulent practice.

      Defendant was charged with various crimes in an 11-count
indictment stemming from the filing of fraudulent work activity
reports and the receipt of workers' compensation benefits to
which he was not entitled between February 2009 and January 2012.
In full satisfaction of the indictment, defendant pleaded guilty
to one count of grand larceny in the third degree and one count
of committing a fraudulent practice in exchange for a negotiated
prison term of 1 to 3 years on each count to be served
concurrently, but consecutively to a term that defendant was
                              -2-                105679

currently serving for an unrelated offense, and $23,850 in
restitution. Defendant thereafter moved to withdraw his plea.
County Court denied defendant's motion without a hearing and
imposed the agreed-upon sentence. Defendant appeals.

      We affirm. The decision as to whether a defendant should
be permitted to withdraw his or her guilty plea is committed to
the sound discretion of the trial court and a hearing is only
warranted when the record presents a genuine issue of fact with
respect to its voluntariness (see People v Ravenell, 114 AD3d
997, 998 [2014]; People v Brandon, 112 AD3d 1069, 1070 [2013]).
Absent evidence of innocence, fraud or mistake in the inducement,
a plea generally may not be withdrawn (see People v Ravenell, 114
AD3d at 998; People v Arnold, 102 AD3d 1061, 1062 [2013]). Here,
during the plea colloquy, defendant related that he had ample
opportunity to discuss the plea bargain with counsel and was
satisfied with counsel's performance, that nobody had made any
promises or threats and that he was pleading guilty voluntarily,
and he admitted to the conduct constituting the crimes. County
Court clarified defendant's answers, so we find nothing in the
record that casts doubt upon his guilt. Inasmuch as there is no
substantiation for his later assertions of innocence and undue
pressure from counsel, we cannot conclude that the court erred in
denying the motion to withdraw the plea without a hearing (see
People v Brandon, 112 AD3d at 1070; People v Arnold, 102 AD3d at
1062).

      We also find no merit to defendant's assertion that he was
deprived of the effective assistance of counsel. "In the context
of a guilty plea, a defendant has been afforded meaningful
representation when he or she receives an advantageous plea and
nothing in the record casts doubt on the apparent effectiveness
of counsel" (People v Sylvan, 108 AD3d 869, 870 [2013], lv denied
22 NY3d 1091 [2014] [internal quotation marks and citations
omitted]). Here, counsel made appropriate pretrial motions, and
defendant's plea represented a significant reduction in the
potential consecutive prison sentences he faced should he have
been convicted on all 11 counts of the indictment. Accordingly,
we conclude that counsel was effective in his representation of
defendant (see People v Sylvan, 108 AD3d at 870; People v
Leszczynski, 96 AD3d 1162, 1162-1163 [2012], lv denied 19 NY3d
                             -3-                  105679

998 [2012]).

     Stein, J.P., Egan Jr., Lynch and Clark, JJ., concur.



     ORDERED that the judgment is affirmed.




                            ENTER:




                            Robert D. Mayberger
                            Clerk of the Court